           Case 1:20-cv-01489-AT Document 79 Filed 04/29/20 Page 1 of 8




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

BLACK VOTERS MATTER FUND,
and MEGAN GORDON, on behalf of
herself and all others similarly
situated,

       Plaintiffs,

v.                                            CIVIL ACTION

BRAD RAFFENSPERGER, in his                    FILE NO. 1:20-cv-01489-AT
official capacity as Secretary of State
of Georgia; DEKALB COUNTY
BOARD OF REGISTRATION &
ELECTIONS,

       Defendants.


           SECRETARY OF STATE BRAD RAFFENSPERGER’S
            RESPONSE TO SUPPLEMENTAL DECLARATION

      Secretary of State Brad Raffensperger (the “Secretary”) submits this

Response to the Supplemental Declaration of Cliff Albright filed on April 28,

2020 as Exhibit “O” to Plaintiff Black Voters Matter Fund’s Response to

Court’s Inquiry, and asserts the following:

      1.      The overarching problem with Mr. Albright’s declaration is that

              no law changed between the Black Voters Matter Fund’s (the

              “Fund”) founding and today. The Secretary has never provided

              stamps or other postage for voters who utilize the United States


                                          1
     Case 1:20-cv-01489-AT Document 79 Filed 04/29/20 Page 2 of 8




        mails to return absentee ballot requests or absentee ballots.

        Consequently, the Fund—which Mr. Albright acknowledged has

        always provided voter education on absentee ballots and voting

        by mail as part of its mission—is not having to do anything

        different than it has in the past. (Tr. at 50.) Any changes that

        have befallen the Fund are a direct result of the Fund’s decisions

        of where to allocate funds and a global pandemic, not any act of

        the Secretary. The following exchange from the hearing on

        Plaintiffs’ Motion makes this plain. In response to a question

        about whether the Fund has “previously educated voters on how

        to request an absentee ballot,” Mr. Albright answered “yes, we

        have, although not as much as this year.” (Tr. at 49-50.)

        Removing any doubt as to the cause of the increased efforts, Mr.

        Albright agreed with the question that the “reason for the change

        … is because of the COVID pandemic.” (Id. at 50.) This makes

        sense: the pandemic has led more voters to vote absentee, so

        there will be more time spent educating voters on the means of

        doing so.

2.      Despite this testimony, Mr. Albright now attempts to link the

        Fund’s decisions to established United States Postal Service and

                                  2
           Case 1:20-cv-01489-AT Document 79 Filed 04/29/20 Page 3 of 8




              Georgia policy. His attempt to now backtrack on his prior

              representation (and the bulk of his supplemental declaration)

              (Doc. 77 ¶ 23) is not credible and contradictory to prior

              statements. Accordingly, the Court should afford the

              supplemental declaration little weight or exclude it from

              consideration altogether. See generally Akins v. Fulton Cty., Ga.,

              278 Fed. Appx. 964, 967–68 (11th Cir. 2008).1 At best, it is

              difficult to distinguish what changes are a result of a pandemic,

              and which are purportedly from the longstanding Georgia policy.

              At worst, the affidavit is a contradiction from prior testimony.

      3.      The bottom line is that, sometime after the hearing on Plaintiffs’

              Motion for Preliminary Injunction, Mr. Albright became

              concerned that his testimony attributed the real disruption or

              changes to the Fund’s efforts as being caused by a new outbreak

              and not the pre-existing Georgia policy that provides the basis of

              the Fund’s lawsuit. Mr. Albright’s attempt to correct that now



1 “Under the sham affidavit concept, when a party has given clear answers to
unambiguous questions which negate the existence of any genuine issue of
material fact, that party cannot thereafter create such an issue with an
affidavit that merely contradicts, without explanation, previously given clear
testimony.”

                                         3
           Case 1:20-cv-01489-AT Document 79 Filed 04/29/20 Page 4 of 8




              should be given little to no weight by this Court, particularly

              given the Defendants’ inability to cross-examine Mr. Albright

              about his recasting of his testimony. Plaintiffs should not benefit

              from these new assertions. See Tr. at 115 (Defendants reserving

              right to cross-examine witness in the case of contradictory

              declaration).

      4.      Lastly, Plaintiffs’ submission of this supplemental declaration

              does not save the Fund’s standing under an associational

              standing theory. Although the Fund has “partner organizations,”

              (Doc. 77 ¶¶ 15-17), that alone does not establish standing under

              an associational standing theory. See Arcia v. Fla. Sec'y of State,

              772 F.3d 1335 (11th Cir. 2014).2 See also (Tr. 48-49 (testifying

              that the Fund does not have members)). The Eleventh Circuit

              ruled today that entities without members cannot establish

              associational standing. Jacobson v. Fla. Sec. of State, No. 19-




2 “An organizational plaintiff has standing to enforce the rights of its
members when its members would otherwise have standing to sue in their
own right, the interests at stake are germane to the organization's purpose,
and neither the claim asserted nor the relief requested requires the
participation of individual members in the lawsuit.” Arcia, 772 F.3d at 1342
(internal quotations omitted).

                                         4
           Case 1:20-cv-01489-AT Document 79 Filed 04/29/20 Page 5 of 8




              14552 (11th Cir. Apr. 29, 2020) (Slip Op at 18-19).3 Even if this

              Court considered the Fund’s purported “partner organizations” to

              be members of the Fund, there are no allegations in the

              Complaint demonstrating that the Fund’s purported “partner

              organizations” would otherwise have standing to sue in their own

              right to support any claim of associational standing. Indeed, the

              supplemental declaration is of no help to Plaintiffs on the

              Defendants’ Motion to Dismiss at all: declarations submitted for

              evidence in a preliminary injunction hearing may not be

              considered on a motion to dismiss. Land v. Dollar, 330 U.S. 731,

              735 n. 4 (1947).

This 29th day of April, 2020.

                                 /s/ Josh Belinfante
                                 Vincent R. Russo
                                 Georgia Bar No. 242628
                                 vrusso@robbinsfirm.com
                                 Josh Belinfante
                                 Georgia Bar No. 047399
                                 jbelinfante@robbinsfirm.com
                                 Alexander Denton
                                 Georgia Bar No. 660632
                                 adenton@robbinsfirm.com
                                 Brian E. Lake
                                 Georgia Bar No. 575966
                                 blake@robbinsfirm.com

3   The Jacobson slip opinion is attached as “Exhibit 1.”

                                          5
Case 1:20-cv-01489-AT Document 79 Filed 04/29/20 Page 6 of 8




                   Melanie Johnson
                   Georgia Bar No. 466756
                   mjohnson@robbinsfirm.com
                   Robbins Ross Alloy Belinfante Littlefield LLC
                   500 14th Street, N.W.
                   Atlanta, Georgia 30318
                   Telephone: (678) 701-9381
                   Facsimile: (404) 856-3250

                   Christopher M. Carr
                   Attorney General
                   Ga. Bar No. 112505
                   Bryan K. Webb
                   Deputy Attorney General
                   Ga. Bar No. 743580
                   Russell Willard
                   Sr. Asst. Attorney General
                   Ga. Bar No. 760280
                   Charlene McGowan
                   Asst. Attorney General
                   Ga. Bar No. 697316

                   Georgia Department of Law
                   40 Capitol Square SW
                   Atlanta, GA 30334
                   cmcgowan@law.ga.gov
                   Tel: 404-656-3389
                   Fax: 404-651-9325

                   Counsel for State Defendant




                             6
        Case 1:20-cv-01489-AT Document 79 Filed 04/29/20 Page 7 of 8




                       L.R. 7.1(D) CERTIFICATION

      I certify that this Brief has been prepared with one of the font and

point selections approved by the Court in Local Rule 5.1(C). Specifically, this

Brief has been prepared using 13-pt Century Schoolbook font.


                                   /s/ Josh Belinfante
                                   Josh Belinfante
                                   Georgia Bar No. 047399
         Case 1:20-cv-01489-AT Document 79 Filed 04/29/20 Page 8 of 8




                         CERTIFICATE OF SERVICE

      I hereby certify that I have this day filed the within and foregoing

SECRETARY OF STATE BRAD RAFFENSPERGER’S RESPONSE TO

SUPPLEMENTAL DECLARATION with the Clerk of Court using the

CM/ECF system, which automatically sent counsel of record e-mail

notification of such filing.

      This 29th day of April, 2020.



                                  /s/ Josh Belinfante
                                  Josh Belinfante
                                  Georgia Bar No. 047399
